256 S.W.3d 223 (2008)
STATE of Missouri, Respondent,
v.
Donald C. CASNER, Jr., Appellant.
No. WD 68918.
Missouri Court of Appeals, Western District.
July 1, 2008.
Jerold L. Drake, Esq., Grant City, MO, for Appellant.
*224 Shaun J. Mackelprang, Esq. and Anna L. Bunch, Esq., Jefferson City, MO, for Respondent.
Before JOSEPH E. ELLIS, P.J., LISA W. HARDWICK and JOSEPH P. DANDURAND, JJ.

ORDER
PER CURIAM:
Donald C. Casner appeals from his conviction of the class C felony of driving while intoxicated, section 577.010, RSMo 2000. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 30.25(b).